Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
This Office Action is in response to an AMENDMENT entered on February 10, 2021 for patent application 15/665,271 filed on July 31, 2017.
 

Claims 36-39, 41, 42 and 63-79 are pending. 


Election/Restrictions
Newly submitted claim 66 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: claim 66 contains the limitation “wherein the at least one computer program is further configured to, when executed on the processor apparatus: quantize at least the portion of bits, the quantization comprising utilization of data related to an instantaneous bandwidth available on at least one of the different ones of the plurality of RF carriers to determine a mapping of a number N of the plurality of packetized program streams to a number M of the different ones of the plurality of RF carriers.” This limitation or concepts have not appeared in the previously presented invention; further, this limitation was part of a claim which was restricted in a previous Office Action. Thus, there would be a serious search and examination burden if restriction were not required because: (a) the inventions have acquired a separate status in the art in view of their different classification; (b) the inventions have acquired a separate status in the art due to their 
Since Applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits. Accordingly, claim 66 is withdrawn from consideration as being directed to non-elected inventions. See 37 CFR 1.142(b) and MPEP § 821.03.


Newly amended and newly submitted claims 75-79 are directed to inventions that are independent or distinct from the invention originally claimed for the following reasons: claim 75 and its dependents contain the limitation “and modulate the assigned at least portion of bits of each of the plurality of digital program streams onto the different ones of the plurality of RF carriers without domain transformation (emphasis added).” This limitation or concepts have not appeared in the previously presented invention. Thus, there would be a serious search and examination burden if restriction were not required because: (a) the inventions have acquired a separate status in the art in view of their different classification; (b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter; (c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries). Further, Applicant’s specification does not mention modulation without domain transformation, and this buttresses Examiner’s position that such a limitation leads the claims to be a different embodiment, i.e. an embodiment that is not supported in the specification as originally filed.



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 36-39, 41, 42, 63 and 64 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 36 discloses “modulating … without using an inverse Fast Fourier Transform (iFFT).” Nowhere in Applicant’s specification is the concept of iFFT discussed. Thus, axiomatically, nowhere in the specification is the concept of without the use of an iFFT discussed. Non-disclosure of a limitation is not the same as support for a negative limitation. Appropriate correction or explanation is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 36, 39, 63 and 64 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jalali et al. (Pub. No.: US 2006/0093067) in view of Chapman et al. (Pub. No.: US 2004/0163129) and Steenstra et al. (Pub. No.: US 2004/0221166).
Regarding claim 36, Jalali discloses a computerized method of transmitting information over a managed network infrastructure to a plurality of computerized client devices, the computerized method comprising: obtaining a plurality of digital program streams (Fig. 3, elements 310, S1-Sk, para. [0094]); assigning the plurality of digital program streams to respective ones of a plurality of individual radio frequency (RF) carriers, the assigning comprising utilizing at least one statistical multiplexing algorithm (para. [0176]; Jalali is obviously aware of the benefits of using statistical multiplexing when a large number of to assign at least a portion of bits of each of the plurality of digital program streams to different ones of the plurality of RF carriers as a function of time (Fig. 3, elements 320, 114a-114t, paras. [0097] and [0098]); and modulating the assigned at least portion of bits of each of the plurality of digital program streams onto the different ones of the plurality of RF carriers using quadrature amplitude modulation (QAM) (Fig. 3, elements 114a-114t and 116a-116t, paras. [0088]-[0090] and [0099]). 
Jalali does not explicitly disclose wherein the managed network is a managed hybrid fiber coaxial network, nor wherein the plurality of computerized client devices comprising at least one wideband customer premises equipment (CPE); nor and dynamically inserting program data into at least one of the plurality of digital program streams before transmitting the plurality of digital program streams to the plurality of computerized client devices over the different ones of the plurality of RF carriers, respectively, wherein the program data comprises data indicating different ones of the plurality of RF carriers over which the portion of bits are modulated so as to enable simultaneous demodulation of the different ones of the plurality of RF carriers by the at least one of the wideband CPE. However, in analogous art, Chapman discloses a wideband cable system, wherein “[t]he CMTS 14 modulates the IP traffic over a single downstream channel 16 on a high speed Hybrid Fiber Coax (HFC) 19 (para. [0003]),” and wherein “wideband channel 35 contains a number of wideband transport sub-channels which can be dynamically adjusted for varying bandwidth requirements. Legacy protocols can be interlaced into the wideband channel maintaining backward compatibility with existing cable modems (para. [0021], Fig. 2),” wherein transport 
without using an inverse Fast Fourier Transform (iFFT). However, in analogous art, Steenstra discloses that “BPSK [binary phase shift keying] is a known technique of digital modulation that is simple to implement (para. [0055]),” wherein “[b]y implementing the LUT [Look-up Table], BPSK symbols may directly be converted into multiple tones without IFFT processing and up-conversion (para. [0056]).” Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Jalali and Chapman to allow for modulating without using an inverse Fast Fourier Transform (iFFT). This would have produced predictable and desirable results, in that it would allow for well-known modulating techniques to be applied. 
Regarding claim 39, the combination of Jalali, Chapman and Steenstra discloses the computerized method of Claim 36, and further discloses further comprising transmitting the at least portion of bits to a service group within the managed network over the different ones of the plurality of RF carriers, respectively (Jalali, Fig. 1, element 120, para. [0037]); and wherein the plurality of computerized client devices are associated with respective users of the managed hybrid fiber coaxial network infrastructure (Chapman, paras. [0003] and [0022]), and each of the users belong to the service group (Jalali, Fig. 1, element 120, para. [0037]. This claim is rejected on the same grounds as claim 36.).
Regarding claim 63, the combination of Jalali, Chapman and Steenstra discloses the computerized method of Claim 36, and further discloses wherein: the plurality of computerized client devices further comprise at least one legacy CPE; and an absence of the data indicating the different ones of the plurality of RF carriers enables the at least one legacy CPE to demodulate the at least one of the plurality of digital program streams .
Regarding claim 64, the combination of Jalali, Chapman and Steenstra discloses the computerized method of Claim 63, and further discloses wherein the absence of the data indicating the different ones of the plurality of RF carriers comprises data indicating a number of the different ones of the plurality of RF carriers being equal to a number of the plurality of RF carriers that the at least one legacy CPE is capable of decoding (Chapman, para. [0090]. “The MPEG-TS packets with PID values other than those defined to be wideband PIDs, including narrowband packets (PID=DOCSIS PID) and MPEG-TS nulls, will not contain valid VAIs.” A narrowband packet would be equivalent to a single RF carrier. This claim is rejected on the same grounds as claim 36.) .


Claims 37 and 38 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jalali et al. (Pub. No.: US 2006/0093067) in view of Chapman et al. (Pub. No.: US 2004/0163129) and Steenstra et al. (Pub. No.: US 2004/0221166), and further in view of Rodriguez et al. (Pat. No.: US 7,373,650).
Regarding claim 37, the combination of Jalali, Chapman and Steenstra discloses the computerized method of Claim 36, but the combination does not explicitly disclose wherein the obtained plurality of digital program streams comprise unencrypted single program transport streams (SPTS), and the computerized method further comprises encrypting the obtained plurality of streams prior to the modulating. However, in analogous art, Rodriguez discloses that “encryption can be applied to the data stream for security so that the data, such as 
Regarding claim 38, the combination of Jalali, Chapman and Steenstra discloses the computerized method of Claim 36, but it could be argued that the combination does not explicitly disclose further comprising transmitting the obtained plurality of digital program streams to a computerized processing apparatus to perform the assigning, wherein the transmitting comprises transmitting over a high-capacity packetized backbone to the computerized processing apparatus, the computerized processing apparatus being disposed at a hub site of the managed network. However, in analogous art, Rodriguez discloses network architecture which includes hubs (Fig. 1, col. 6, ln. 24-50), wherein “channels can be generated at a Headend 26 or at a Hub 34 functioning as a mini-Headend that possesses some Headend functionality (col. 6, ln. 62-65).” Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Jalali, Chapman and Steenstra to allow for transmitting the obtained plurality of digital program streams to a computerized processing .


Claims 41 and 42 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jalali et al. (Pub. No.: US 2006/0093067) in view of Chapman et al. (Pub. No.: US 2004/0163129) and Steenstra et al. (Pub. No.: US 2004/0221166), and further in view of Kobayashi (Pub. No.: US 2005/0105528).
Regarding claim 41, the combination of Jalali, Chapman and Steenstra discloses the computerized method of Claim 36, but does not explicitly disclose wherein the at least portion of bits of each of the plurality of streams comprise one or more digitally rendered on-demand content elements having a broadcast-related start time associated therewith. However, in analogous art, Kobayashi discloses that “[e]ach broadcast content is attached an identifier of a corresponding content, which is used to request on-demand distribution of that content. The recording apparatus may record an identifier without an actual content. To play back the content, the recording apparatus requests distribution of the content using the identifier so as to receive the content. With this arrangement, the recording apparatus saves a significant amount of the storage space that would otherwise be used to record actual contents (para. [0083]),” wherein “even when the user makes a recordation request some time after the start of broadcasting of a broadcast content, the recording apparatus records the entry information, and 
Regarding claim 42, the combination as stated above discloses the computerized method of Claim 41, and further discloses further comprising receiving data representative of one or more requests for the one or more digitally rendered on-demand content elements from one or more of the respective computerized client devices, the one or more requests originating after the broadcast-related start time and causing creation of at least one session between an entity of the managed network and for the one or more computerized client devices (Kobayashi, paras. [0022] and [0083]. This claim is rejected on the same grounds as claim 41.).


Claims 65, 67, 69 and 70 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jalali et al. (Pub. No.: US 2006/0093067) in view of Chapman et al. (Pub. No.: US 2004/0163129).
a computerized network apparatus configured to deliver information over a managed network infrastructure to a plurality of computerized client devices, the computerized network apparatus comprising: server apparatus (Fig. 1, element 110) comprising: processor apparatus (Fig. 1, element 112, para. [0037]); network interface apparatus in data communication with the processor apparatus (Fig. 1, elements 114); and storage apparatus in data communication with the processor apparatus, the storage apparatus comprising at least one computer program configured to, when executed on the processor apparatus: utilize at least one statistical multiplexing algorithm (para. [0176]; Jalali is obviously aware of the benefits of using statistical multiplexing when a large number of users are multiplexed together, and thus one of ordinary skill in the art at the time of the invention could obviously use statistical multiplexing in the context of digital program streams.) to allocate at least a portion of bits of each of a plurality of packetized program streams across different ones of a plurality of radio frequency (RF) carriers, respectively, as a function of time (Fig. 3, elements 320, 114a-114t, paras. [0097] and [0098]); modulate the allocated at least portion of bits of each of the plurality of packetized program streams onto the different ones of the plurality of RF carriers via use of quadrature amplitude modulation (QAM) for transmission within the frequency domain (Fig. 3, elements 114a-114t and 116a-116t, paras. [0088]-[0090] and [0099]); 
Jalali does not explicitly disclose wherein the managed network is a managed hybrid fiber coaxial network, nor wherein the plurality of computerized client devices comprises at least one wideband device; nor wherein the computer program is configured to insert program data into at least one of the plurality of packetized program streams; subsequent to the insertion, cause transmission of the plurality of packetized program streams to the plurality of computerized client devices over the different ones of the plurality of RF carriers, respectively; wherein the program data comprises data indicating different ones of the plurality of RF carriers over which the portion of bits are modulated so as to enable simultaneous demodulation of the different ones of the plurality of RF carriers by the at least one wideband device. However, in analogous art, Chapman discloses a wideband cable system, wherein “[t]he CMTS 14 modulates the IP traffic over a single downstream channel 16 on a high speed Hybrid Fiber Coax (HFC) 19 (para. [0003]),” and wherein “wideband channel 35 contains a number of wideband transport sub-channels which can be dynamically adjusted for varying bandwidth requirements. Legacy protocols can be interlaced into the wideband channel maintaining backward compatibility with existing cable modems (para. [0021], Fig. 2),” wherein transport packets contain a wideband header (which can be seen as Applicant’s “program data”) in the MPEG payload (Figs. 5-7, paras. [0036]-[0045]), and wherein “[t]he MPEG-TS packets that make up a wideband channel are de-skewed using the VAI in the wideband MPEG header 74 (FIGS. 6-9). The MPEG-TS packets with PID values other than those defined to be wideband PIDs, including narrowband packets (PID=DOCSIS PID) and MPEG-TS nulls, will not contain valid VAIs. If the WCM 34 does not receive an MPEG-TS packet for a given VAI within the specified maximum skew window for any given RF channel of the wideband channel, the WCM 34 concludes no wideband MPEG-TS packet was sent on that RF channel for the given VAI (para. [0090]),” i.e. if no valid VAIs are received (an absence of data indicating the different ones of the plurality of RF carriers) then the system concludes no wideband packet was sent (enables the at least one legacy CPE to demodulate the at least one of the plurality of digital program streams). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Jalali to allow for the managed network to be a managed hybrid 
Regarding claim 67, the combination of Jalali and Chapman discloses the computerized network apparatus of Claim 65, and further discloses wherein the different ones of the plurality of RF carriers comprise at least one quadrature amplitude modulation (QAM)-modulated channel (Jalali, Fig. 3, elements 114a-114t and 116a-116t, paras. [0088]-[0090] and [0099]).
Regarding claim 69, the combination of Jalali and Chapman discloses the computerized network apparatus of Claim 65, and although the combination of Jalali and Chapman does not explicitly disclose wherein the first data interface comprises an interface to a gigabit Ethernet network, Examiner takes Official Notice that it was  notoriously well known in the art at the time of the invention that a gigabit Ethernet network could be interfaced with. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Jalali and Chapman to allow for the first data interface to comprise an interface to a gigabit 
Regarding claim 70, the combination of Jalali and Chapman discloses the computerized network apparatus of Claim 65, and further discloses wherein the computerized network apparatus further comprises a data interface configured to transmit the at least portion of bits of each of the plurality of packetized program streams to a service group over the different ones of the plurality of RF carriers (Jalali, Fig. 1, element 120, para. [0037]), the service group comprising a plurality of users of the managed hybrid fiber coaxial network infrastructure (Chapman, paras. [0003] and [0022]; Jalali, Fig. 1, element 120, para. [0037]. This claim is rejected on the same grounds as claim 36.).


Claim 68 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jalali et al. (Pub. No.: US 2006/0093067) in view of Chapman et al. (Pub. No.: US 2004/0163129), and further in view of Kobayashi (Pub. No.: US 2005/0105528).
Regarding claim 68, the combination of Jalali and Chapman discloses the computerized network apparatus of Claim 65, but does not explicitly disclose wherein: the computerized network apparatus further comprises a data interface configured to access an on-demand digital content source, the on-demand digital content source in communication with the managed hybrid fiber coaxial network infrastructure; and the plurality of packetized program streams comprise on-demand digital content. However, in analogous art, Kobayashi discloses that “[e]ach broadcast content is attached an identifier of a corresponding content, which is used to request on-demand distribution of that content. The recording apparatus may .


Claim 71 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jalali et al. (Pub. No.: US 2006/0093067) in view of Chapman et al. (Pub. No.: US 2004/0163129), and further in view of Hoang (Pub. No.: US 2004/0177161).
Regarding claim 71, the combination of Jalali and Chapman discloses the computerized network apparatus of Claim 70, but does not explicitly disclose wherein the plurality of users of the service group are associated with a distribution node within the managed hybrid fiber coaxial network infrastructure, and each of the plurality of users associated with the distribution node are served by an edge device disposed at the distribution node. However, in analogous art, Hoang discloses that “FIG. 6 illustrates the architecture of an exemplary distribution node 140 in accordance with one embodiment of the present invention. The distribution node 140 includes: an SDH/Ethernet converter module 142, router 554, and multiple Ethernet switches 560 (para. [0042),” wherein a router is another term for an edge device. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Jalali and Chapman to allow for the plurality of users of the service group to be associated with a distribution node within the managed hybrid fiber coaxial network infrastructure, and each of the plurality of users associated with the distribution node are served by an edge device disposed at the distribution node. This would have produced predictable and desirable results, in that it would allow for well-known network infrastructure to be utilized as necessary.


Claims 72 and 73 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jalali et al. (Pub. No.: US 2006/0093067) in view of Chapman et al. (Pub. No.: US 2004/0163129), and further in view of Francesca et al. (Pub. No.: US 2003/0083054).
Regarding claim 72, the combination of Jalali and Chapman discloses the computerized network apparatus of Claim 65, but does not explicitly disclose wherein the computerized network apparatus further comprises a plurality of modulators equal in number to a number of said plurality of RF carriers, at least a portion of said plurality of RF carriers being non-contiguous with others of said plurality of RF carriers. However, in analogous art, Francesca discloses that “by combining multiple RF channels into one virtual wide-band channel, i.e., by spreading content programs across multiple RF channels for transmission, the effective bandwidth can be made to closely match the total available bandwidth. In other words, by using one virtual wide-band channel, both contiguous and non-contiguous signals from multiple RF channels are effectively combined together and act like one single wide channel. This increase in bandwidth utilization allows a wider range of programming to be implemented (para. [0017]),” such that “where the customer premises equipment is able to accommodate multiple RF channels, packets of a content program may then be delivered to multiple modulators that correspond to the multiple RF channels (Fig. 7, paras. [0046]-[0047]).” Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Jalali to allow for the computerized network apparatus to further comprise a plurality of modulators equal in number to a number of said plurality of RF carriers, at least a portion of said plurality of RF carriers being non-contiguous with others of said plurality of RF carriers. This would have produced predictable and desirable results, in that it would increase the bandwidth utilization (Francesca, para. [0017]).
Regarding claim 73, the combination of Jalali and Chapman discloses the computerized network apparatus of Claim 65, but does not explicitly disclose wherein the computerized network apparatus further comprises a plurality of modulators equal in number to a number of said plurality of RF carriers, at least a portion of said plurality of RF carriers being contiguous with others of said plurality of RF carriers. However, in analogous art, Francesca discloses that “by combining multiple RF channels into one virtual wide-band channel, i.e., by spreading content programs across multiple RF channels for transmission, the .


Claim 74 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jalali et al. (Pub. No.: US 2006/0093067) in view of Chapman et al. (Pub. No.: US 2004/0163129), and further in view of Rodriguez et al. (Pat. No.: US 7,373,650).
Regarding claim 74, the combination of Jalali and Chapman discloses the computerized network apparatus of Claim 65, but does not explicitly disclose wherein the allocation further comprises a multiplex configured to utilize at least two data carousels having different data rates, the at least two data carousels configured to provide optimized placement of the at least portion of bits on said plurality of RF carriers. However, in .


Response to Arguments
Applicant’s arguments have been considered, and are moot either in view of the new grounds of rejection presented above, or because of the Election by Original Presentation, as detailed above. However, Examiner will respond to the relevant arguments.
Regarding Applicant’s argument on page 10:
Further, Applicant notes that there is no teaching in its disclosure regarding use of iFFT 
for transmission of RF waveforms; this is because such transform (from the frequency domain to the time domain) as used in OFDM systems such as Jalali necessarily require an FFT on the receiver to convert the transmitted signals back to the frequency domain from the time (transmission)  domain.  See,  e.g.,  https.//www mathworks.com/help/signal/ug/practical- introduction-To-frequency-domain-analysis.html.jsessionid=d29a7fd375e3c2570b(dfa36b27d. 
 "You can apply an inverse Fourier transform to the frequency domain vector, Y, 
to recover the time signal. " (emphasis added) 
No teaching by Applicant of OFDM-capable receivers (e.g., devices which would 
perform such FFT) is present, and in fact Applicant cites instances of use of legacy receivers which clearly had no OFDM/FFT capability. As such, the invention of Claim 36 is necessarily 
a non-OFDM methodology, in stark contrast to Jalali. 
Therefore, since none of the cited art, including Jalali and/or Chapman, teach or suggest all of the features of Claim 36 as amended herein, Claim 36 is not rendered obvious thereby.

Examiner’s response:
Examiner disagrees with Applicant’s conclusion that “No teaching by Applicant of OFDM-capable receivers (e.g., devices which would perform such FFT) is present, and in fact Applicant cites instances of use of legacy receivers which clearly had no OFDM/FFT capability. As such, the invention of Claim 36 is necessarily a non-OFDM methodology, in stark contrast to Jalali.” Again, Applicant states that Applicant provides no teaching of “OFDM-capable receivers.” As stated in the 35 USC § 112 rejection, non-disclosure of a limitation is not the same as support for a negative limitation. Rather than claiming what the system does not use, Applicant needs to claims what the system does use, i.e. what sort of modulation or transformation is being used by Applicant’s system. Therefore, Examiner maintains the 35 USC § 112 rejection.


Conclusion
Claims 36-39, 41, 42, 63-65 and 67-74 are rejected. Claims 66 and 75-79 are withdrawn from consideration.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua D Taylor whose telephone number is (571)270-3755.  The examiner can normally be reached on Monday - Friday 8 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 
/Joshua D Taylor/Primary Examiner, Art Unit 2426                                                                                                                                                                                                        May 7, 2021